Citation Nr: 0617965	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-30 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for avulsed vastus 
medialis obliquus of the left knee (previously shown as 
internal derangement of the left knee), currently rated at 10 
percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1973 to August 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 
The veteran had a hearing before the Board in February 2006 
and the transcript is of record. The veteran subsequently 
provided additional medical records dated from February 2005 
to February 2006 with a waiver of regional office 
consideration.

During the veteran's hearing, he testified that he currently 
has pain in his hip, groin, and back secondary to his left 
knee disability. Specifically, the veteran claims his 
disabilities are the result of favoring his right leg, due to 
his left knee disability. Accordingly, the issues of 
entitlement to service connection for a hip, groin, and back 
condition, secondary to a service connected left knee 
disability, is REFERRED to the RO for proper adjudication.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
complaints of pain and lateral and medial laxity, resulting 
in no more than a mild to moderate level of functional loss.

2.  There is no evidence of bone or joint pathology for the 
left knee. 





CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but no 
more, for avulsed vastus medialis obliquus of the left knee 
(previously shown as internal derangement of the left knee) 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.71a, 
DC 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disability in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  Diagnostic Code 5257 is not predicated on loss of 
range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The veteran's service-connected disability was initially 
characterized as internal derangement of the left knee.  
Following the 2003 VA examination, the disability was 
recharacterized as avulsed vastus medialis obliquus of the 
left knee. 

The veteran's left knee condition is rated under Diagnostic 
Code 5257 for other impairment of the knee and, in 
particular, impairment involving the collateral ligament 
damage from an in-service injury. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  This code provides for the assignment 
of a 10 percent rating when there is slight recurrent 
subluxation or lateral instability of a knee; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability. Id. Subluxation of the patella is "incomplete 
or partial dislocation of the knee cap." Rykhus v. Brown, 6 
Vet. App. 354, 358 (1993) (citing Dorland's Illustrated 
Medical Dictionary at 1241, 1599 (27th edition 1988)). The 
Board observes that the words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6.  

The veteran complains of constant pain, swelling, stiffness, 
giving way of the left knee, and difficulty walking long 
distances without sitting. He uses a knee brace and a cane on 
a regular basis. 

His most recent VA examination, in June 2005, indicates the 
veteran has "marked lateral and medial laxity" and 
"collateral ligament damage with laxity of the left knee." 
The examiner, however, found no incoordination, fatigability 
or effusion. In contrast, a March 2003 VA examiner found no 
evidence of instability. Both examiners noted atrophy of the 
left thigh muscles just above the knee, but with no impaired 
strength or gait. 

The Board finds that a rating of 20 percent for "moderate" 
recurrent subluxation or lateral instability is warranted by 
the evidence and resolving all doubt in the veteran's favor.  
Even though the 2003 VA examination showed no instability, 
the 2005 examination showed marked laxity.  Although the 
examiners are in conflict, all of the medical evidence, 
including the veteran's outpatient treatment reports dated 
from August 2001 to February 2006, document the veteran's 
continuing complaints of pain through the years.  There are, 
however, no findings of any pertinent abnormalities in these 
records. Indeed the June 2005 VA examiner noted that the 
major impact of this disability on the patient is pain. 


In short, the most recent medical findings as well as the 
continuity of symptomatology through the years warrant an 
increased rating of 20 percent, but no more.  The disability 
cannot reasonably be characterized as severe, however, such 
that a 30 percent rating would be warranted.  Despite the 
knee pathology, there is a lack of objective evidence 
indicating any resulting functional impairment, such as 
impaired strength or gait. The 2005 VA examiner found there 
to be no increased limitation of function during flare-ups or 
repetitive motion, but declined to estimate increased 
limitation due to pain. Although it is certainly reasonable 
that the veteran would experience some gait difficulties due 
to laxity, these are clearly not severe enough that any VA 
outpatient treating provider has mentioned it in any 
examination report or upon observation of the veteran.  As 
for loss of motion, the June 2005 examination found slight 
limitation of flexion, noting the veteran's left knee range 
of motion to be to 0 degrees extension and to 115 degrees 
flexion. Normal range of motion of the knee is to 0 degrees 
extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, 
Plate II.

No higher rating under a different diagnostic code can be 
applied. The Board notes that there are other Diagnostic 
Codes relating to knee disorders, such as Diagnostic Code 
5256 (ankylosis of the knee), Diagnostic Code 5258 
(dislocated semilunar cartilage), Diagnostic Code 5259 
(removal of semilunar cartilage, symptomatic), Diagnostic 
Codes 5260 and 5261 (limitation of flexion and extension 
respectively), Diagnostic Code 5262 (impairment of the tibia 
and fibula) and Diagnostic Code 5263 (for genu recurvatum).  

The veteran's left knee disability is not manifested by 
dislocated or removed semilunar cartilage, nonunion or 
malunion of the tibia and fibula, or genu recurvatum. As 
noted above, the veteran has some limitation of flexion, but 
not enough to warrant a compensable disability rating. Cf. 38 
C.F.R. § 4.71a, DC 5260. Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)). The veteran 
is able to move his left knee, albeit with some limitation, 
so it is clearly not ankylosed.

If the medical evidence shows that the veteran has arthritis 
of a joint and where the diagnostic code applicable to his 
disability is not based upon limitation of motion, a separate 
rating for under Diagnostic Code 5003 may be assigned only if 
there is "additional disability" due to limitation of 
motion.  VAOPGCPREC 23-97.  In this case, however, there is 
no evidence that the veteran has arthritis.  

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. 

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by a letter 
sent to the claimant in September 2003.  That letter advised 
the claimant of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The 2003 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II). The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claim(s), and has in 
fact provided additional arguments at every stage.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Since the Board is awarding a 20 percent disability rating at 
issue here for the veteran's service-connected disability 
from the date of the filed claim, there is no question as to 
an effective date to be assigned, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case. However, this was not prejudicial to him, 
since he was subsequently provided adequate notice, and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the veteran.   

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file. The claimant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The veteran noted during his February 2006 hearing that he is 
currently pursuing a disability claim with the Social 
Security Administration (SSA). These records have not been 
obtained.  However, the duty to obtain records only applies 
to records that are "relevant" to the claim.  38 U.S.C.A. 
§ 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.")  The claim, 
according to his testimony, is based on depression and not 
his left knee disability.  There is no point, then, in 
delaying resolution of this case to obtain records that would 
clearly have no bearing on the outcome of the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran appropriate VA examinations in 
March 2003 and June 2005.  Although the veteran feels his 
condition has worsened, there is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's left knee since he was last 
examined. The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings. The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted. VAOPGCPREC 11-95. The 2003 and 2005 VA 
examination reports are thorough and supported by VA 
outpatient treatment records. There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. Therefore, the Board may proceed to 
consider the merits of the claim, as indicated above.  








	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating of 20 percent for avulsed 
vastus medialis obliquus of the left knee (previously shown 
as internal derangement of the left knee) is granted, subject 
to the laws and regulations controlling the award of monetary 
benefits.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


